IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of:
                                                 DIVISION ONE
 MISTY BOWHAY (FKA FATHREE),
                                                 No. 80756-1-I
                      Respondent,
                                                 UNPUBLISHED OPINION
               and

 JOHN FATHREE,

                      Appellant.

       DWYER, J. — John Fathree appeals from the superior court’s order

compelling him to give Misty Bowhay numerous firearms pursuant to the terms of

a separation agreement that was incorporated into their dissolution decree.

Fathree contends that the superior court’s order is unenforceable against him

because it is “void for vagueness.” Additionally, Fathree asserts that the superior

court erred by concluding that Bowhay was entitled to any firearms that were not

already in her possession when the parties executed the separation agreement.

Because Fathree does not establish an entitlement to relief, we affirm.

                                         I

       John Fathree and Misty Bowhay were married on April 10, 2012. On

August 20, 2018, Bowhay filed a petition for dissolution in the Whatcom County

Superior Court. On November 20, 2018, Fathree and Bowhay filed an amended

petition for dissolution, which included a separation agreement that was signed
No. 80756-1-I/2


by both Fathree and Bowhay. 1 This separation agreement provided, in pertinent

part:

        Property Awarded to Petitioner [Bowhay]
           • Petitioner shall keep 100% of her retirement
           • New Safe to be purchased by Respondent and provided to
               Petitioner
           • Guns
           • Refrigerator
           • Photos
           • 2016 Jeep Grand Cherokee . . .
        ....
        Petitioner shall be awarded all other property in her possession

        Property Awarded to Respondent [Fathree]
        2012 Dodge Ram 2500 . . .
        Respondent shall be awarded all other property in his possession.

        On December 21, 2018, a court commissioner entered an order granting

the petition for dissolution and adopting the separation agreement. Bowhay

subsequently filed a motion for contempt. This motion also requested an order to

compel Fathree to comply with the requirements of the dissolution decree. In a

declaration that was filed with her motion, Bowhay asserted that Fathree had

violated the terms of the separation agreement by denying her access to the

firearms that she was entitled to under the agreement. Attached to her

declaration was an exhibit, entitled “Exhibit A,” which provided a list of the

firearms that Bowhay desired. In this declaration, Bowhay stated that the

firearms contained within this list were “registered in [her] name.”

        On August 8, 2019, a hearing was conducted before a court

commissioner. During the hearing, Bowhay stated that she was not seeking all


        1  Fathree and Bowhay also filed a petition for dissolution on August 31, 2018. Attached
to this petition was a different separation agreement, which is not the subject of this appeal.


                                                2
No. 80756-1-I/3


of the firearms that were in the parties’ possession when the separation

agreement was executed. Rather, Bowhay explained that she was seeking only

those firearms that were “registered in her name.” That same day, the

commissioner entered an order, which provided: “Respondent shall return all

firearms registered in petitioner’s name to her within 30 days of todays [sic] date.”

       On August 16, 2019, Fathree filed a motion for revision. On September

13, the superior court heard the motion. During the hearing, Fathree’s counsel

argued that, when the commissioner “made the ruling saying [Bowhay] gets the

guns registered in her name, and vice-versa for [Fathree], that was an

impermissible modification of a divorce decree.” The superior court concluded

that, under the terms of the separation agreement, Bowhay was entitled to all of

the firearms owned by the parties when the agreement was executed, not just

those registered in her name. However, because Bowhay was not requesting all

of the firearms, the superior court ordered Fathree to give to Bowhay only those

firearms that she had requested:

               THE COURT: Well, if you think that the commissioner’s
       ruling was wrong, and you want a de novo review of that by me,
       and you want me to instead rule that all of the guns go to her
       including the ones registered to him, I can give you that. I mean,
       that’s what I would find under this contract.
               ....
               [FATHREE’S COUNSEL]: Well, we certainly don’t want that.
               THE COURT: Right, and so that’s the alternative because
       the only part about the commissioner’s ruling that I disagree with --
       well, I don’t disagree with it. I just think the reason she said the
       wife gets the guns registered to the wife is because that was a
       concession that they made, that’s all we want, but under this
       particular contract, it could be read that all of the guns go to the
       wife, because that’s what it says. That’s the plain language.
               [FATHREE’S COUNSEL]: It says guns. It doesn’t say all of
       the guns. It’s ambiguous in that respect.


                                         3
No. 80756-1-I/4


                THE COURT: Well, that’s my finding. So you can appeal it if
        you want to.
                [FATHREE’S COUNSEL]: I don’t -- hope -- I don’t want to
        appeal it, but I do want to register my exception for the record if
        that’s the case.
                THE COURT: Okay. So I’m going to order that the guns,
        and I’m just going to order the ones that are registered to her.
                [BOWHAY’S COUNSEL]: That’s all she wants.
                THE COURT: It’s previously been conceded, and those
        need to be . . . turned over to her.

        On October 18, 2019, the superior court entered a written order on

Fathree’s motion for revision. This order provided: “The court declines to revise

the commissioner’s orders compelling the Respondent to return all firearms to

the Petitioner. Respondent shall immediately return all firearms registered in

Petitioner’s name (as requested by Petitioner) to her by no later than 10/30/19.” 2

        Fathree appeals. 3

                                                 II

        Fathree contends that the superior court’s order on his motion for revision

is “void for vagueness.” According to Fathree, Washington law does not require

individuals to register their firearms and “[w]ithout an itemized list of exactly

which firearms are at issue, it is impossible for [him] to comply with the court

order as currently worded.” Fathree is wrong.



        2  Where, as here, “the superior court makes a decision on revision, ‘the appeal is from
the superior court’s decision, not the commissioner’s.’” State v. Ramer, 151 Wn.2d 106, 113, 86
P.3d 132 (2004) (quoting State v. Hoffman, 115 Wn. App. 91, 101, 60 P.3d 1261 (2003)).
         3 Bowhay contends that Fathree’s notice of appeal does not meet the requirements of the

Rules of Appellate Procedure because it did not contain the superior court’s order on the motion
for revision. See RAP 5.3(a) (“The party filing the notice of appeal should attach to the notice of
appeal a copy of the signed order or judgment from which the appeal is made.”). However, the
notice of appeal does, in fact, contain this order.
         Bowhay also asserts that Fathree failed to timely file a “motion for discretionary review.”
However, Fathree appealed from a final order after judgment and is not seeking discretionary
review. Thus, the rules pertaining to discretionary review do not apply. See RAP 2.2(a)(13).


                                                 4
No. 80756-1-I/5


        As an initial matter, we note that the vagueness doctrine does not apply to

court orders. Rather, its application is limited to statutes and

ordinances. See, e.g., City of Seattle v. Eze, 111 Wn.2d 22, 26, 759 P.2d 366

(1988) (“An ordinance or statute is ‘void for vagueness if it is framed in terms so

vague that persons of common intelligence must necessarily guess at its

meaning and differ as to its application.’” (quoting O’Day v. King County, 109

Wn.2d 796, 810, 749 P.2d 142 (1988))).

        In any event, the superior court’s order on Fathree’s motion for revision is

not vague. This order provided: “The court declines to revise the commissioner’s

orders compelling the Respondent to return all firearms to the Petitioner.

Respondent shall immediately return all firearms registered in Petitioner’s name

(as requested by Petitioner) to her by no later than 10/30/19.” In support of her

motion to compel, Bowhay attached an exhibit, which provided a list of all the

firearms that she stated to be “registered in [her] name.” The superior court’s

order clearly requires Fathree to return these firearms to Bowhay.

        Accordingly, Fathree’s assignment of error fails.

                                               III

        Fathree next asserts that the superior court erred by interpreting the

separation agreement as entitling Bowhay to all of the firearms in the parties’

possession when the agreement was executed. 4 Because the separation

agreement had only one reasonable interpretation, we disagree.


         4 As already explained, under the superior court’s order, Fathree is required to give

Bowhay only those firearms that she requested in her motion to compel. Even though the
superior court concluded that, under the plain terms of the separation agreement, Bowhay was
entitled to all of the firearms owned by the parties when the agreement was executed, Bowhay


                                               5
No. 80756-1-I/6


        “When the parties to a separation agreement dispute its meaning, the

court must ascertain and effectuate their intent at the time they formed the

agreement.” In re Marriage of Boisen, 87 Wn. App. 912, 920, 943 P.2d 682

(1997). “The intent of the parties is determined by examining their objective

manifestations, including both the written agreement and the context within which

it was executed.” Boisen, 87 Wn. App. at 920. “Generally, this is true even when

the separation agreement has been incorporated in a dissolution decree,

because the parties’ intent will be the court’s intent.” Boisen, 87 Wn. App. at 920.

“If the agreement has only one reasonable meaning when viewed in context, that

meaning necessarily reflects the parties’ intent.” Boisen, 87 Wn. App. at 920. “If

the agreement has more than one reasonable meaning, a question of fact is

presented and this court reviews the trial court’s determination for substantial

evidence.” In re Estate of Petelle, 8 Wn. App. 2d 714, 720, 440 P.3d 1026

(2019), aff’d, 195 Wn.2d 661, 462 P.3d 848 (2020). “But where there is no

reliance on extrinsic evidence, interpretation of a contract is a question of law we

review de novo.” Petelle, 8 Wn. App. 2d at 720. “‘[W]e attempt to determine the

parties’ intent by focusing on the objective manifestations of the agreement,

rather than on the unexpressed subjective intent of the parties.’” Petelle, 8 Wn.

App. 2d at 720 (alteration in original) (quoting Hearst Commc’ns, Inc. v. Seattle

Times Co., 154 Wn.2d 493, 503, 115 P.3d 262 (2005)).




limited her request to only those firearms that were listed in the exhibit attached to her motion to
compel.


                                                  6
No. 80756-1-I/7


      Here, the separation agreement between the parties has only one

reasonable meaning. Again, this agreement provided:

      Property Awarded to Petitioner
         • Petitioner shall keep 100% of her retirement
         • New Safe to be purchased by Respondent and provided to
             Petitioner
         • Guns
         • Refrigerator
         • Photos
         • 2016 Jeep Grand Cherokee . . .
      ....
      Petitioner shall be awarded all other property in her possession

      Property Awarded to Respondent
      2012 Dodge Ram 2500 . . .
      Respondent shall be awarded all other property in his possession.

      The only reasonable interpretation of this agreement is that Bowhay was

entitled to all of the firearms owned by the parties when the agreement was

executed. Indeed, the agreement provides that the property to be awarded to

Bowhay included “Guns.” Additionally, under this agreement, each party is

entitled to “all other property” that was in his or her possession. (Emphasis

added.) Thus, under a plain reading of the agreement, the “other property” that

was in the parties’ possession did not include “Guns.”

      Fathree contends that the meaning of the agreement is ambiguous

because it does “not specify which guns or how many guns” Bowhay was entitled

to. We disagree. The lack of modifying language indicates that “Guns” meant

“all guns.” The superior court was correct.

      Next, Fathree asserts that the agreement is ambiguous because the

phrase “Respondent shall be awarded all other property in his possession”

means that he was entitled to those firearms that were in his possession when


                                         7
No. 80756-1-I/8


the agreement was executed. Not so. Under the agreement, Bowhay was

awarded the “Guns.” Thus, there were no “guns” that were “other property.” The

superior court correctly so ruled.

       The superior court did not err.

                                         IV

       Bowhay requests an award of attorney fees pursuant to RAP 18.9.

Bowhay asserts that she is entitled to such an award because Fathree filed a

frivolous appeal. See Mahoney v. Shinpoch, 107 Wn.2d 679, 692, 732 P.2d 510

(1987). We deny Bowhay’s request.

       Affirmed.




WE CONCUR:




                                         8